Citation Nr: 0314094	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-03 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain, chronic 
fatigue, and a sleep disorder (separate from symptoms of 
service-connected idiopathetic thrombocytopenia purpura), 
claimed in the alternative as due to undiagnosed illness.  

2.  Entitlement to service connection for macular rash, 
claimed in the alternative as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
July 1992.  His record shows service in Southwest Asia during 
Operation Desert Shield/Storm.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

The claim of entitlement to service connection for macular 
rash will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theatre 
of operations during the Persian Gulf War.  

2.  The medical evidence establishes that the veteran has 
chronic joint pain, chronic fatigue, and a sleep disorder 
that are manifestations of a medically unexplained chronic 
multisymptom illness.  


CONCLUSION OF LAW

The criteria to establish service connection for joint pain, 
chronic fatigue, and a sleep disorder as a manifestation of a 
qualifying chronic disability are met.  38 U.S.C.A. § 1117, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. § 3.317 (2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

Although the RO has not notified the veteran of the 
development requirements of the VCAA with respect to the 
claims for service connection for joint pain, chronic 
fatigue, and a sleep disorder, there is sufficient evidence 
of record to decide the claims.  Any deficiency of notice or 
assistance is not prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to the 
issue.  No further assistance in developing the facts 
pertinent to the issue is required.  

II.  Service Connection

The veteran served in the Gulf War from January 4, 1991, to 
June 19, 1991.  The veteran's DD Form 214 reflects that the 
veteran's awards and decorations include the Southwest Asia 
Service Medal with 3 Bronze Stars and the Kuwait Liberation 
Medal. 

Service medical records dated from January 1988 to February 
1992 reflect that the veteran was seen and treated for a 
number musculoskeletal problems including injury to the left 
wrist, injury to the right little finger, injuries to the 
left knee, right ankle sprain, pain involving the left index 
finger, right Achilles tendonitis, left foot tendonitis, 
right knee patella pain syndrome, and back pain.  

While stationed in Germany in August 1990, the veteran 
developed multiple bruises over various parts of his body.  
Idiopathic thrombocytopenia purpura was diagnosed.  
Ultimately, he underwent a splenectomy.  A medical entry 
dated in November 1990 reflects that the veteran was unable 
to sleep because of back pain.  

When examined for separation from service in February 1992, 
the veteran reported a history of problems sleeping, swollen 
and painful joints involving the low back and left knee.  He 
was diagnosed as having left knee pain due to tear in the 
hamstring tension, laceration of the flexion digitorioum 
profundus, and low back pain.  

Service connection is in effect for splenectomy for 
idiopathic thrombocytopenia purpura (ITP), residuals of 
injury to the right little finger, residuals of left knee 
injury, residuals of left wrist injury, low back pain, and 
peptic ulcer disease with duodenal ulcer.  

VA Persian Gulf Registry Examinations dated in October and 
November 1993 reflect subjective complaints of fatigue and 
generalized body aches that had been ongoing for about two 
years.  The veteran reported that even after a restful night 
he felt tired.  At the conclusion of a physical examination, 
the veteran was diagnosed as having chronic fatigue of 
unknown etiology, history of ITP status post splenectomy, 
left knee meniscus tear, and tension headaches. 

VA outpatient treatment records dated in April 1995 reflect 
that the veteran complained of fatigue.  The diagnosis was 
status post splenectomy for ITP.  In May 1995, the veteran 
reported bilateral shoulder pain.  In June 1995, the veteran 
was seen for back pain and neck pain, difficulty sleeping, 
and chronic fatigue and tiredness.  It was noted that the 
veteran had a medical history of leucoytosis secondary to 
splenectomy for ITP.  The assessment was leucoytosis and 
fibromyalgia.  The veteran was prescribed elavil for the 
fibromyalgia.  A progress note dated in August 1995 shows 
that the veteran was receiving treatment for chronic fatigue 
syndrome.  In September 1995, the veteran was seen for 
complaints of sleeping difficulties, bilateral elbow pain, 
and fatigue.  The assessment was leucosytosis resolved, 
secondary to splenectomy and chronic fatigue syndrome.  It 
was noted that the veteran was prescribed medication for 
chronic fatigue.  

A medical certificate dated in October 1995 shows that the 
veteran was seen for bruises on his arms and legs.  The 
diagnosis was thrombocytopenia history of ITP.  He was 
hospitalized at a VA facility in October 1995 initially for 
recurrence of ITP.  On admission, it was noted that the 
veteran had been experiencing persistent weakness and fatigue 
with leukocytosis since his return from the Gulf War.  With 
respect to the ITP, it was noted that the veteran had a 
sudden onset of petechia and purpura, although his platelet 
count was in a good range.  The discharge diagnosis was 
recurrent idiopathetic thrombocytopenic purpura status post 
splenectomy and rule out prostatitis.  

Additional VA outpatient treatment records dated in 1995 
reflect that the veteran was seen for fatigue.  The diagnoses 
included chronic fatigue and ITP, in complete remission.  A 
progress note of the infectious disease clinic dated in 
January 1996 reflects that the veteran complained of fatigue 
and chronic joint pain.  The diagnostic impression included 
ITP and chronic fatigue.  

The report of a VA examination dated in August 1996 reflects 
that the veteran's ITP was in remission.  The veteran 
reported that he had an attack in 1995.  Between attacks, the 
veteran reported having multiple joint pains, back pain, and 
chronic fatigue, and insomnia.  

The veteran received several VA examinations in November 
1996.  He complained of joint pain involving the both elbows, 
the left elbow, knee, back, and hips.  Additional complaints 
included sleeping problems and fatigue.  Notably, the veteran 
indicated that he was extremely tired during the day and 
exhausted at the end of the day.  The veteran reported that 
the chronic fatigue and insomnia developed several years 
earlier and was worse after his Desert Storm tour of duty.  
At the conclusion of physical examinations, the veteran was 
diagnosed as having ITP, status post splenectomy (in 
remission), generalized fatigue and insomnia, cause 
undetermined; multiple arthralgia, multiple joints, no known 
etiology; chronic joint pains, cause undetermined; 
generalized fatigue and insomnia, cause not determined.  

A private polysonmogram report dated in January 1997 revealed 
that no snoring, no sleep related respiratory impairment, a 
low SaO2, recorded as 95 percent.  The report indicated a 
number of microarousals unassociated with a change in flow 
rates or fall in SaO2.  

VA outpatient treatment records dated in 1998 reflect that 
the veteran continued to experience sleep problems.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002)

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, U.S. Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as, but not limited to, fatigue, signs 
or symptoms involving skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders, provided that such 
disability: (i) became manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117(a); 38 C.F.R. § 3.317(a)(1), (b).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
That law amended various provisions of the 38 U.S.C.A. 
§ 1117, which became effective March 1, 2002.   Expansion Act 
of 2001, Pub.L. 107-103,§ 202 (Dec. 21, 2001); 38 U.S.C.A. 
§§ 1117, 1118 (West 2002).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Where 
the amended law expressly provides an effective date and does 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended law prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

The change in 38 U.S.C.A. § 1117 primarily adds disorders 
(including irritable bowel syndrome, chronic fatigue 
syndrome, and fibromyalgia), as indicated below, that may be 
considered under this provision.  The Board notes that 
chronic fatigue syndrome, and fibromyalgia are disorders in 
this appeal.  Given the favorable nature of the Board 
decision, the veteran has not been prejudiced by applying the 
new law in the first instance.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

38 U.S.C.A. § 1117(a) provides:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  A whole new subsection (g) was added 
to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

In this matter, the veteran asserts that he is entitled to 
service connection for joint pain, chronic fatigue, and a 
sleep disorder (other than that associated with his service-
connected ITP) as a result of his service in the Gulf War.  
As an initial matter, the Board recognizes that the RO 
attributed these symptoms to the veteran's service-connected 
ITP in denying the claims.  However, the Board notes that the 
pathology and symptoms associated with ITP does not include 
joint pain, fatigue, or a sleep disorder.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7705 (2002).  Moreover, the record 
shows that the veteran's ITP primarily has been in remission, 
except in October 1995.  In addition, the record shows that 
the veteran complained of joint pain, fatigue, and sleeping 
problems since he returned from the Gulf War and between the 
ITP remissions. 

The Board points out that the veteran has a number of 
service-connected musculoskeletal disabilities involving the 
low back, right little finger, left knee, and left wrist.  
However, the veteran claims generalized joint pain and pain 
involving non service-connected joints including the 
shoulders, hips, and neck.   Therefore, this decision is 
limited to disorders and complaints of pain separate from his 
service-connected disabilities.  

In that connection, the Board finds that the evidence 
supports the veteran's claim for service connection for joint 
pain.  Although service medical records do not reflect 
complaints of generaralized joint pain and fatigue, the 
veteran complained of generalized joint pain and chronic 
fatigue after service.  He complained of sleeping problems at 
separation; however, no clinical findings with respect to 
sleeping problems were registered.  VA medical records show 
complaints of joint pain, chronic fatigue, and sleeping 
problems with diagnoses including diagnoses including 
fibromyalgia and chronic fatigue syndrome.  In addition, the 
report of the November 1996 VA examination provides diagnoses 
including multiple athralgia of multiple joints, chronic 
joint pains of unknown etiology, fatigue, and insomnia of 
unknown etiology.  Both chronic fatigue syndrome and 
fibromyalgia include symptoms of musculoskeletal pain, 
fatigue, and sleep disturbance.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025, 38 C.F.R. § 4.88a (2002).  These 
diagnoses and clinical findings are included in the cluster 
of overlapping symptoms listed as presumptive disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As the record 
reflects that the veteran has regularly received medication 
for treatment of chronic fatigue syndrome and fibromyalgia 
since his discharge from service, the Board finds that it 
reasonable to conclude that the veteran's disorder has 
manifested to at least a 10 percent disability rating.  See 
Diagnostic Code 5025, 38 C.F.R. § 4.88a, Diagnostic Code 6354 
(2002).  


ORDER

Service connected for joint pain, chronic fatigue and sleep 
disorder due to a qualifying chronic disability is granted.   




REMAND

As to the claims for service connection for macular rash, the 
Board finds that additional development is warranted.  

The Board notes that the veteran has not been provided the 
VCAA notification requirements with respect to the claim for 
service connection for macular rash.  Therefore, a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  

The United States Court of Appeals for the Federal Circuit 
invalidated the Board's ability to provide the requisite VCAA 
notice without remanding such matters to the RO.  Disabled 
American Veterans et., al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and the 
development required by the VCAA are 
completed with respect to the claim for 
service connection for and macular skin 
rash.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 of 
the Act (38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  In this regard, the RO should 
contact the veteran and inform him of the 
types of documentation that can serve as 
evidence in regard to his claim for service 
connection for macular rash including 
evidence showing a chronic disorder.  

2.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded a determatology 
examination to determine the etiology of any 
skin disorder, including macular, but excluding 
the veteran's service-connected idiopathetic 
thrombocytopenia purpura, found to be present.  
Send the claims folder to the examiner for 
review prior to the examination.  After 
reviewing the veteran's claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that a 
skin disorder, including macular rash, is 
related to the veteran's service, including any 
incident during the veteran's period of service 
in the Persian Gulf, or whether the disorder 
was caused or aggravated by the veteran's 
service-connected idiopathetic thrombocytopenia 
purpura.  A complete rationale for any opinions 
expressed should be included in the examination 
report. 

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to service connection 
for macular rash.  

5.  If the claim remains denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



